Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Receipt of Amendment and Response dated 8/20/21 is acknowledged.
Claims 40-59 are pending in the instant application.
In response to the amendment, the following rejection of record has been withdrawn:

Claim(s) 40-45, 47, 50, 53-54, 56 and 57 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 2019/0297881 (to Ahmadpour, submitted on IDS dated 10/14/20), as evidenced by Surface Industry- Surfactant (data sheet attached).

In response to the amendment, the previous rejections of record have been replaced with the following new rejection:
Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 48 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the Instant claim 48 is dependent from claim 47, which in turn depends on claim 40, and claim 40 has now been amended to recite C1-8 organic acid in an amount of from about 0.3% to about 25.0% by weight. However, claim 48 recites that the composition of 409 fulfills at least one of the following: C1-8 organic acids as well as 00.5% to 15% C1-8 organic acid. Instant claim 48 does not further limit the amount of C1-8 organic acid and instead recite broader range on the lower limit of the amount of acid.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.



Claim Rejections - 35 USC § 103

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 40-59 are rejected under 35 U.S.C. 103 as being unpatentable over US 2019/0297881 (to Ahmadpour, submitted on IDS dated 10/14/20), as evidenced by Surface Industry- Surfactant (data sheet attached), and further in view of CN106857513 to Dai et al.

C1-8 organic acid in an amount of from about 0.3% to about 25.0% by weight; amino acid based surfactant chosen from sodium sarcosinate, sodium glutamate or a combination thereof, in an amount of from about 0.1% to about 20.0% by weight;
an oxidizing agent in an amount of at least 0.1% but less than 5.0% by weight and -anionic surfactant in an amount of from about 0.1% to about 20.0% by weight; and  all based on total weight of the disinfectant composition.

Ahmadpour teaches antimicrobial disinfecting composition for disinfecting several surfaces including hard surfaces such as glass, rock et c [0038], to provide a log reduction if at least a 99.9% reduction (3-log order) against several microorganisms including B. subtilix, C. difficile etc [0037]. 
Table 5 of the reference teaches 0.12% salicylic acid (reads on instant C1-8 organic acid, sodium salt of sarcosine, 1% of hydrogen peroxide (instant claims 40, 53 and 55), 0.4% of sodium xylene sulfonate (which meets instant anionic surfactant as evidenced by Surface Industry –see characteristic section; and also within the amount 
While Ahmadpour teaches salicylic acid in the exemplified composition, the reference teaches organic acid as optional [0050, 0052-0053], the reference further suggests that the acid may be present in an amount of 0,02% to up to about 15% , although not generally higher than 8% in ready to use solutions and lower than 1% in concentrated solutions [0053].
Instant claims do not specify ready to use solutions or concentrated solutions and hence one of an ordinary skill in the art would have been able to employ organic acid as high as up to 8% in the composition of Ahmadpour. 
However, the rejection further relies on the teachings of Dai et al. 
Dai teaches disinfectant composition comprising peroxyacetic acid, wherein the composition is prepared from inorganic peroxide, tetraacetyl ethylenediamine, a surface active agent, a PH value regulator, a stabilizer, a corrosion inhibitor and a peroxyacetic acid concentration indicator (abstract). Dai teaches that the composition employs a pH regulator, preferably citric acid, tartaric acid, etc [0021].
Dai states that According to the disinfectant of the present invention, due to the pH regulator, not only can the pH value of the use environment be adjusted, but also the dissolution of solid particles can be accelerated under the action of the acidic regulator without external force mixing [0029]. [0019] and [0033] teaches that preferably, the inorganic peroxide, tetraacetyl ethylene diamine, surfactant, pH regulator, stabilizer, ～50%:10%～40%: 0.5%～10%: 5%～29.5%: 0.5%～15%: 0.09%～10%: 0.01%～0.5%.
Hence, it would have been obvious for one of an ordinary skill in the art before the effective filing date of the instant invention to choose to employ organic acids in the composition of Ahmadpour because Dai teaches that Dai states that According to the disinfectant of the present invention, due to the pH regulator, not only can the pH value of the use environment be adjusted, but also the dissolution of solid particles can be accelerated under the action of the acidic regulator without external force mixing [0029]. The amounts of organic acids taught by Dai falls within the ranges taught by Ahmadpour. Hence, one of an ordinary skill in the art would be motivated to employ organic acids not as optional but specifically with an expectation to stabilize the pH and also enable solubilization of other substances in the composition of Ahmadpour. While it is noted that claim 40 does not require any synergistic effect, the amounts of organic acid, amino acid based surfactant, hydrogen peroxide and anionic surfactants of Ahmadpour (further modified by Dai for the amounts of organic acid) meet instant claimed amounts and therefore, the composition is capable of exhibiting synergy. The antimicrobial activity described in [0037] of the reference teaches at least 3 log reduction and therefore it is inherent that it meet instant claim 41 and the composition inherently possess the property of claim 42. "Products of identical chemical composition cannot have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.  Further, A. baumannii and C. albicans.  
For claims 46 & 48, Ahmadpour suggests that the composition can include more than one carboxylic acid [0053] and includes instant claimed C1-8 organic acids such as salicylic acid, citric acid, benzoic acid etc., and in amounts 0.5 as 1%, which meets instant claims. Hence, it would have been obvious for one of an ordinary skill in the art before the effective filing date of the instant invention to choose a combination of organic acids in example 5 of the reference, either in combination with salicylic acid or a different combination of organic acids such as citric acid, malic acid, etc., because Ahmadpour teaches equivalence of several organic acids and further in the claimed amounts and also for the same disinfectant effect.
 For claim 49, the reference teaches that the composition can additionally include anionic surfactants (listed in claim 49) for enhanced cleaning and/or antimicrobial efficacy [0074-0081]. Therefore, one it would have been obvious for one of an ordinary skill in the art before the effective filing date of the instant invention to choose any of the anionic surfactants in place of the sodium xylene sulfonate or in addition to sodium xylene sulfonate, in example 5, of the Ahmadpour with an expectation to achieve the same antimicrobial effect and also enhanced cleaning of the surface to be treated. For claim 50, the reference teaches claimed amounts of surfactants in [0074-0081].
For claims 51-52 and 55 i.e., stabilizing agents, Ahmadpour teaches various alcohol, glycol ethers, glycerol for enhanced cleaning and solubilizing ingredients in the solution and includes those in the instant claims [0055-0058], including the amounts claimed. It would have been obvious for one of an ordinary skill in the art before the effective filing In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).  
Instant claim 56 requires dilution of the composition before applying to the surface and claim 59 requires embedding the composition in a textile medium to provide a wipe. While Ahmadpour does not explicitly state the claim limitations, the composition of the reference is used for the same purpose i.e., disinfecting surfaces to inactivate several types of microorganisms including those claimed (C. albicans) and further suggests  teaches employing the composition in various forms, embedded in a textile [0021], as a solution, spray , mist [0019-0021]. Hence, choosing the optimum method of applying the composition of Ahmadpour, as a wipe or as a solution and in a desired strength or concentration, without affecting the ability of the composition to inhibit the targeted microbe would have been within the purview of one of an ordinary skill in the art.

Response to Arguments
Applicant's arguments filed 8/20/21 have been considered, in light of the amendment. However, the new rejection relied on the teachings of US 2019/0297881 (to Ahmadpour, submitted on IDS dated 10/14/20), , as evidenced by Surface Industry- Surfactant (data sheet attached), and further in view of CN106857513 to Dai et al. The newly added reference, Dai, provides the motivation to positively employ the claimed While it is noted that claim 40 does not require any synergistic effect, the amounts of organic acid, amino acid based surfactant, hydrogen peroxide and anionic surfactants of Ahmadpour (further modified by Dai for the amounts of organic acid) meet instant claimed amounts and therefore, the composition is capable of exhibiting synergy. While it is true that the instant application provides a synergistic effect with a combination of organic acid (C1-8) and any one of sodium sarcosinate and sodium glutamate, the combination of references teach and/or suggest the claimed components as well as the amounts and hence the synergy would have been expected. Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAKSHMI SARADA CHANNAVAJJALA whose 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on 571-272-6175. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAKSHMI S CHANNAVAJJALA/Primary Examiner, Art Unit 1611